Edgcomb, J.
(dissenting). I concede that there was no justification, so far as the record shows, for asking the questions which are criticized in the majority opinion. I also recognize the wise and salutary rule that a defendant’s guilt should be established only by such means as are fair to the accused. But I do not put the damaging effect upon these questions which has been placed upon them in the prevailing opinion. Defendant’s counsel evidently did not think that they were particularly prejudicial at the time they were asked, for he sat quietly by and made no protest or objection. At no time, until the argument of this appeal, has the accused even suggested that the tendency of these questions was to misjudge him. If he did not consider them damaging at the time of the trial, I fail to see why an appellate court should emphasize their importance to such an extent as to upset a verdict which is fully sustained by the evidence. We are commanded by the statute (Code Crim. Proc. § 542) to disregard technical errors which *140do not affect the substantial rights of the parties. Defendant’s guilt has been so clearly established that I do not believe these improper questions caused the jury to view the defendant with a jaundiced eye. I favor an affirmance of the judgment of conviction.
Judgment of conviction reversed on the facts and a new trial granted.